Citation Nr: 0909810	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1957 to July 1960 
and from May 1962 to September 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
tinnitus and assigned a 10 percent rating, effective March 
16, 2001.


FINDING OF FACT

The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
schedular rating in excess of 10 percent for bilateral 
tinnitus. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested an increased initial rating for 
bilateral tinnitus, as he argues that each ear should be 
rated separately.  For the following reasons, the Board has 
determined that an increased rating is not appropriate and 
the Veteran's appeal is denied.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the pre-1999 
and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  Id., at 78.  VA appealed this decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision. On appeal, the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations - 38 C.F.R. § 4.25(b) 
and 38 C.F.R. § 4.87, Diagnostic Code 6260 - which limit a 
Veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral. 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award an increased schedular rating for 
tinnitus, the Veteran's appeal must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA 
have no effect on an appeal where the law and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

The Board has considered whether further development and 
notice under the law should be undertaken.  However, it has 
been specifically held that the provisions of the Veteran's 
Claims Assistance Act (VCAA) are not applicable in cases 
which are decided as a matter of law, and not the underlying 
facts, or development of facts.  Manning v. Principi, 16 Vet. 
App. 534, 542-43  (2002); See also Smith v. Gober, 14 Vet. 
App. 227 (2000) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).

Because the appeal fails as a matter of law, no further 
action under the VCAA is warranted.

	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


